Title: To George Washington from Arthur Young, 25 January 1791
From: Young, Arthur
To: Washington, George



Sr
Bradfield Hall [England] Jan. 25 1791.

It would give me pain if I thought Your Excellency had the least idea of my neglecting your Wool: as no judgment could be formed of it correctly but by having it manufactured as far as

spinning and combing &c. were concerned, I put it into the hands of an ingenious person at Bury who has but now returned it. The following is the account.
It weighed 5 lb. 3 oz. value at present here 8d. per lb.; it resembles very much our best Kentish and Northampton wool. The value of the yarn fluctuates so much & sometimes so suddenly that the price of it is of little consequence[.] Your excellency receives them labelled; and the following is the description given me by the manufacturer.

          
            No. 1.
            Satten yarn wrought at Norwich into bed furniture and at Kidder minster into various fabrics, At London mixed with silk: & also made into Poplins.
          
          
            No. 2.
            Tammy Yarn, made at Norwich into Scotch Camblets; and at Kettering into Drawboys
          
          
            No. 3.
            Say yarn—Do Do but coarse
          
          
            No. 4.
            Rout yarn—Coarse.
          
          
            No. 5.
            For fine clothing
          
          
            No. 6.
            For blankets; or coarse cloth
          
          
            No. 7.
            For Witney blankets
          
          
            
            No. 1, 2, 3, 4 are combed
          
          
            
            Nrs 5, 6, 7 are carded
          
        
I wish much that the particulars may be sufficiently explained; & that you may receive full satisfaction in them. The wool is good, & promising & a proof that you may do what you please in this article provided you get the right breeds wch is all in all in this business.
With the yarn you will receive the Annals continued two setts; one I take the liberty of requesting yr presenting to the Agriculture Society as before.
You will see in some of the numbers an account of the chicorium Intybus; it is an admirable grass which I beleive will prove more beneficial than Lucern or any other; I sow 30 acres of it this spring. I have added to the packet a bag of the seed which you will sow with barley or oats, if it comes in time; if not alone when you expect rain soon, on clean land at the rate of 10 lb. an acre. It demands no more trouble than clover, but is durable; and beats it much in produce.
You must go on greatly in farming for I hear you have sown 2000 lb. of cloverseed; that is from 150 to 200 acres I suppose which implies 600 or 800 acres of arable. For the welfare and

happiness of America your election to the Supreme authority is a great blessing; but for the life of me I cannot but regret your removal from Mount Vernon and the Plough to the city.
You will see by the last number of the Annals how I am taxed in England—The account I beleive you will esteem curious, for I do not conceive that such burthens are to be found in any great country in the world; or any where out of a dutch City. I have a son, a promising young man of 22 who urges me to let him try a plough in America; I have had thoughts of going thither myself; but apprehend that the progress of agriculture, arts, & commerce have had there the usual effects of rendering land dear, and throwing difficulties in the way of planting and settling and building which did not once exist; & demanding a much greater capital than formerly; it would be too great a presumption in me to trouble your excellency for a few particulars of general guidance for enabling one at a distance to form a judgment not very wide of the truth. I beg you will have the goodness to pardon my naming the subject. I have the honour to be With the Greatest Respect Your Excellency’s Much Obliged & faithful Servt

Arth: Young

